Citation Nr: 9932225	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  94-13 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis, 
as secondary to the service-connected ankylosing spondylitis.

2.  Entitlement to an increased evaluation for ankylosing 
spondylitis, currently evaluated as 60 percent disabling.

3.  Entitlement to an increased evaluation for arthritic 
changes of the right foot with fixed deformity, currently 
evaluated as 30 percent disabling.

4.  Entitlement to an increased (compensable) evaluation for 
arthritic changes of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from November 1963 to 
December 1973.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  In June 1998, the Board 
remanded the case to the RO for additional development; the 
RO has now returned the case to the Board for appellate 
review.  

While the case was in remand status, the ankylosing 
spondylitis issue that was previously before the Board was 
separated into three different issues: the ankylosing 
spondylitis, and the arthritic changes in each foot.  In 
addition, the RO granted the appellant's claim for a total 
rating for compensation purposes based on individual 
unemployability by reason of service-connected disabilities, 
rendering that issue that was previously before the Board 
moot.  After this partial grant of benefits sought was 
issued, the appellant did not specifically withdraw his 
appeal as to the increased schedular rating.  Thus, the 
matter has been returned to the Board and the issues are as 
set out on the title page.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The issues of entitlement to increased evaluations for the 
arthritic changes of the right foot and the left foot will be 
addressed in the REMAND section which follows the ORDER 
section below.
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's bronchitis is entirely due to, and the 
proximate result of, his history of cigarette smoking since 
the age of ten.

3.  The appellant's ankylosing spondylitis of the spine, 
which has resulted in a permanent fixed deformity with dorsal 
kyphosis, closely approximates ankylosis of unfavorable angle 
with marked deformity.


CONCLUSIONS OF LAW

1.  The appellant's bronchitis is not proximately due to, or 
the result of, his service-connected ankylosing spondylitis 
disability.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.310 (1999).

2.  Resolving the benefit of the doubt in favor of the 
appellant, the schedular criteria for the assignment of a 100 
percent evaluation for the appellant's ankylosing spondylitis 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, Part 4, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 
4.40, 4.45, 4.59, 4.71, 4.71a and Diagnostic Code 5286 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim of entitlement to secondary service 
connection for bronchitis is well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a), and the evidence is adequate.  
Furthermore, claims that service-connected disorders have 
become more severe are well-grounded where the claimant 
asserts that higher ratings are justified due to increases in 
severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v.Derwinski, 2 Vet. App. 629(1992).  The Board is 
satisfied that all relevant facts have been properly 
developed to comply with the duty to assist and that the 
evidentiary record is sufficient in scope and in depth for a 
fair, impartial, and fully informed appellate decision on 
these two issues.

I.  Secondary service connection for chronic bronchitis

Service connection may be established for disability 
resulting from injury or disease incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131.  A disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  Furthermore, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
Court) has held that the term "disability" as used in 
38 U.S.C.A. §§ 1110, 1131 and thus, 38 C.F.R. § 3.310(a) 
should refer to "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet.App. 
439, 448 (1995).  

The appellant contends that his currently diagnosed chronic 
bronchitis is the result of an ankylosed and rigid rib cage 
which does not allow his lungs to expand and contract in a 
normal fashion.  He testified at his February 1994 personal 
hearing at the RO that he thought that his inability to get a 
full breath was because of the mechanics of his chest not 
fully expanding and contracting, as well as his heart 
condition.  See RO Hearing Transcript p. 12.  The appellant 
provided similar testimony at his March 1998 Travel Board 
hearing, stating that he was having problems fully expanding 
his chest due to the ankylosing spondylitis.  See Travel 
Board Hearing Transcript p. 4.

The positive evidence in support of the veteran's claim 
consists of a September 1994 private physician's medical 
opinion that the appellant was suffering from interstitial 
fibrosis that was probably etiologically related to the 
appellant's service-connected ankylosing spondylitis.  The 
negative evidence consists of more recent chest x-rays that 
do not demonstrate the existence of any interstitial 
fibrosis; private medical evidence demonstrating that the 
appellant has been diagnosed with arteriosclerotic heart 
disease and congestive heart failure, and that the appellant 
denied, in March 1995, any pulmonary problems other than 
shortness of breath on exertion.  In addition, the record 
contains a private medical record, dated in March 1982, 
containing a diagnosis of tobacco abuse with bronchitis; VA 
medical records dated in January 1992, and later, 
demonstrating a diagnosis of cigarette dependence and 
continued smoking despite incurrence of chest trauma in 
October 1995, but not any diagnosis of interstitial fibrosis; 
an October 1994 VA medical opinion that there was no clinical 
evidence that the appellant's ankylosing spondylitis was the 
etiologic cause of any lung condition, rather that the 
appellant's mild chronic bronchitis was due to his chronic 
smoking of many years. 

Finally, there is a January 1999 VA medical opinion that the 
appellant's chronic bronchitis was 100 percent attributable 
to his long and extensive history of smoking.  The Board 
notes that the January 1999 medical opinion was based upon a 
thorough review of the file including private treatment 
records and hospital reports, VA treatment records and the 
reports of VA examinations.  The physician who provided the 
January 1999 opinion had the opportunity to consider the 
report of the October 1994 VA examination, as well as the 
September 1994 private medical opinion.  For these reasons, 
the Board finds that the fully reasoned January 1999 opinion 
is the most persuasive medical opinion of record.  See Wray 
v. Brown, 7 Vet. App. 488, 493 (1999).  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for bronchitis 
secondary to his service-connected ankylosing spondylitis.

II.  Increased rating for ankylosing spondylitis

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown,  7 Vet. App. 55, 58 (1994).  The most current 
evidence of the present levels of disability consists of a VA 
medical examination conducted in January 1999.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  See also 
VAOPGCPREC 36-97 (December 1997).

The appellant testified at his February 1994 RO hearing that 
his spine was fused from his shoulder blades down and that he 
was in pain most of the time, being unable to move two to 
three days a week.  See RO Hearing Transcript pp. 3-4.  The 
appellant's spouse testified that he would sit up all night 
because he could not sleep due to the pain.  See RO Hearing 
Transcript p. 10.  The appellant later testified, at his 
March 1998 Travel Board hearing, that he was unable to sit up 
at times and had to have someone help him out of chairs; that 
he experienced a lot of pain in his back at all times; and 
that his spine was fused in a forward angle such that he 
could only move his back by moving his body.  See Travel 
Board Hearing Transcript pp. 6-8.

The appellant underwent a VA medical examination of the spine 
in October 1994.  The examiner rendered diagnoses of 
ankylosing spondylitis of the entire spine, and upper dorsal 
kyphosis.  The appellant subsequently underwent another VA 
spine examination in January 1999, and the same findings were 
made.  However, the small range of motion demonstrated in the 
October 1994 examination was revealed to have significantly 
decreased by the time of the January 1999 examination.  In 
addition, the second examiner noted that the appellant began 
his forward extension at an angle of 20 degrees.

The appellant's lumbar spine disability has been evaluated 
under Diagnostic Code 5293, which provides for evaluation of 
intervertebral disc syndrome.  Pronounced symptoms, that are 
persistent and compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
are assigned a 60 percent evaluation.  The maximum evaluation 
available under Diagnostic Code 5293 is 60 percent.  

The Board notes that the maximum disability rating available 
under both Diagnostic Codes 5292 and 5295 is 40 percent.  A 
60 percent evaluation may be assigned for residuals of 
vertebral fracture without cord involvement, abnormal 
mobility requiring neck brace (jury mast).  A 100 percent 
evaluation may be assigned for residuals of vertebral 
fracture with cord involvement, bedridden, or requiring long 
leg braces.  38 C.F.R. § 4.71a, Diagnostic Code 5285.  A 60 
percent evaluation may be assigned for complete bony fixation 
(ankylosis) of the spine at a favorable angle.  A 100 percent 
evaluation may be assigned for complete bony fixation at an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew).  38 C.F.R. § 4.71a; Diagnostic Code 
5286.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Under 38 C.F.R. 
§ 4.71, the anatomical position is considered zero degrees.  
Review of the claims file reveals competent and probative 
evidence that the appellant currently exhibits a permanent 
fixed defect of the entire spine secondary to fusion due to 
the ankylosing spondylitis and that, as a result he retains 
minimal motion in his spine.  As recorded in the report of 
the January 1999 VA examination, the appellant has no 
backward extension, and he begins his forward flexion at 20 
degrees, which means that he has no motion between the 
anatomical position of zero degrees and 20 degrees of forward 
flexion.  Furthermore, the minimal range of motion of the 
appellant's spine is accomplished with back pain.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  While 
findings exactly commensurate with complete ankylosis under 
Diagnostic Code 5286 have not been shown, taking into 
consideration the provisions of 38 C.F.R. §§ 4.7, 4.10 and 
4.40, and allowing the appellant the benefit of the doubt, 
such clinically objective evidence of pain on motion and 
minimal range of motion of the back with dorsal kyphosis 
leads to the conclusion that the appellant's functional 
limitations caused by his ankylosing spondylitis more closely 
reflect the level of impairment contemplated by the 100 
percent rating applicable to the complete bony fixation of 
the spine of unfavorable angle.  

The Board therefore concludes that the appellant's service-
connected spinal disability is more appropriately rated under 
Diagnostic Code 5286, rather than Diagnostic Code 5293.  
Furthermore, the Board finds, with resolution of doubt in the 
appellant's favor, that the question of which of two 
evaluations to apply presented in this case is answered by 
finding that the appellant's disability picture does more 
nearly approximate the criteria required for the 100 percent 
rating under Diagnostic Code 5286.  38 C.F.R. § 4.7; see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bronchitis secondary to the service-
connected ankylosing spondylitis is denied.

Entitlement to an evaluation of 100 percent for the 
ankylosing spondylitis is granted, subject to the law and 
regulations governing the payment of monetary benefits.


REMAND

Review of the appellant's claims file reveals that the RO 
combined, in a December 1986 rating decision, the 40 percent 
disability evaluation for osteoarthritis of the lumbar spine, 
the 10 percent disability evaluation for painful bony changes 
in the left foot and the 10 percent disability evaluation for 
painful bony changes in the right foot to yield a 60 percent 
disability evaluation for ankylosing spondylitis, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5099-5002.  Subsequent to 
the June 1998 Board remand which directed the RO to consider 
whether separate ratings would be more appropriate, the RO, 
in its March 1999 rating decision, did separate out the 
arthritic changes of the feet from the rating for ankylosing 
spondylitis and assigned a 30 percent evaluation for the 
right foot and a noncompensable evaluation for the left.  

However, the Supplemental Statement of the Case (SSOC), 
issued in March 1999, did not include the issues of increased 
evaluations for the right and left foot disabilities.  As 
such, these two issues must be returned to the RO so that the 
appellant can receive notice of them.  In this manner the 
appellant will be afforded proper due process via the 
provision of full notice and an opportunity to be heard at 
the RO so that prejudice does not result.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  Accordingly, the appeal is REMANDED 
for the following:

The RO should contact the veteran to 
determine whether he desires to continue 
his appeal of the disability evaluations 
for the arthritic changes of the feet.  
If the veteran expresses his desire to 
continue the appeal or fails to response 
to the RO's inquiry, the RO should issue 
an SSOC addressing the increased 
disability evaluations for arthritic 
changes of the right foot currently 
assigned a 30 percent rating and 
arthritic changes of the left foot 
currently assigned a noncompensable 
rating.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, after compliance 
with appropriate appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


No action by the appellant is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 

